DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-14 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-2, 4, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sims et al. (hereinafter “Sims”) – US 2011/0068819.

Per claim 1, Sims teaches a circuit comprising:
at least one monitoring element (Fig. 1; monitor 54; ¶41) configured to sense a current drawn by equipment being monitored (Fig. 1; load 10; ¶35) from at least one power source (Fig. 1; source 14; ¶41) and produce a monitoring signature representing the sensed current (The monitor 54 is configured to determine the amount of current flowing through line 64 (Fig. 1; ¶41);
at least one sensor (Fig. 1; current sensing resistor R1; ¶41) configured to output a detection signal in response to a change in a monitored condition (The signal outputted by the current sensing resistor R1 can indicate that no large load current is flowing (¶79)); and
(Fig. 1; switch SW; ¶41) placed in series between the at least one power source and the equipment being monitored, the at least one circuit element being configured to couple the at least one power source and the equipment being monitored by default and decouple the at least one power source from the equipment being monitored in response to receiving the detection signal (The switch SW is disposed between the source 14 and the load 10 (Fig. 1).  During an active mode, the switch SW is closed to deliver power to the load 10 (¶52).  The switch SW is open when the current sensing resistor R1 outputs a signal that indicates that no large load current is flowing (¶58 and 79));
wherein the monitoring signature includes a feature representing the change in the monitored condition in response to the at least one circuit element decoupling the at least one power source from the equipment being monitored (In response to the switch SW decoupling the source 14 from the load 10, the monitor is configured to check whether a small load current is flowing (¶79)).

Per claim 2, Sims teaches the circuit of claim 1, wherein the at least one circuit element comprises at least one switch (Fig. 1; switch SW; ¶41).

Per claim 4, Sims teaches the circuit of claim 1, wherein the at least one sensor comprises a fluid level sensor, a pressure sensor, a contact sensor, or an open/closed sensor, or a combination thereof (The current sensing resistor R1 is configured to contact line 64 (Fig. 1; ¶41)).

Per claim 8, Sims teaches a monitoring method comprising:
outputting, with a sensor (Fig. 1; current sensing resistor R1; ¶41), a detection signal in response to a change in a monitored condition (The signal outputted by the current sensing resistor R1 can indicate that no large load current is flowing (¶79));
(Fig. 1; switch SW; ¶41) placed in series between at least one power source (Fig. 1; source 14; ¶41) and equipment being monitored (Fig. 1; load 10; ¶35), the at least one power source from the equipment being monitored in response to receiving the detection signal (The switch SW is disposed between the source 14 and the load 10 (Fig. 1).  During an active mode, the switch SW is closed to deliver power to the load 10 (¶52).  The switch SW is open when the current sensing resistor R1 outputs a signal that indicates that no large load current is flowing (¶58 and 79));
sensing, with at least one monitoring element (Fig. 1; monitor 54; ¶41) configured a current drawn by the equipment being monitored from the at least one power source (The monitor 54 is configured to determine the amount of current flowing through line 64 (Fig. 1; ¶41); and
producing, with the at least one monitoring element, a monitoring signature representing
the sensed current, wherein the monitoring signature includes a feature representing the change in the monitored condition in response to the at least one circuit element decoupling the at least one power source from the equipment being monitored (In response to the switch SW decoupling the source 14 from the load 10, the monitor is configured to check whether a small load current is flowing (¶79)).

Per claim 9, Sims teaches the method of claim 8, wherein the at least one circuit element comprises at least one switch (Fig. 1; switch SW; ¶41).

Per claim 11, Sims teaches the method of claim 8.  However, Sims does not explicitly teach the method wherein the sensing comprises sensing a fluid level, a pressure, a contact, or an open/closed state, or a combination thereof (The current sensing resistor R1 is configured to contact line 64 (Fig. 1; ¶41)).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being obvious in view of Sims and Johnson – US 2017/0183021.

Per claim 3, Sims teaches the circuit of claim 1.  However, Sims does not explicitly teach the circuit wherein the equipment being monitored comprises a point machine or a trainstop.
In contrast, Johnson teaches a railroad switch machine that is configured to receive power from a power supply (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the circuit of Sims such that the load is a trainstop.  One of ordinary skill would make such a modification for the purpose of supplying power to a load (Johnson; ¶41).

Per claim 10, Sims teaches the method of claim 8.  However, Sims does not explicitly teach the method wherein the equipment being monitored comprises a point machine or a trainstop.
In contrast, Johnson teaches a railroad switch machine that is configured to receive power from a power supply (Abstract).
(Johnson; ¶41).

7.	Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being obvious in view of Sims and Atoji et al. (hereinafter “Atoji”) – US 2009/0287430.

Per claim 5, Sims teaches the circuit of claim 1.  However, Sims does not explicitly teach the circuit wherein the at least one monitoring element comprises a processor configured to detect an abnormal current from the monitoring signature and alert a user in response to detecting the abnormal current.
In contrast, Atoji teaches a current detecting device comprising a display that is configured to notify a user of abnormal equipment when a current value is deemed abnormal (¶71).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the circuit of Sims such that a display is provided to notify a user of abnormal current.  One of ordinary skill would make such a modification for the purpose of alerting a user of abnormal equipment (Atoji; ¶71).

Per claim 6, Sims teaches the circuit of claim 1.  However, Sims does not explicitly teach the circuit wherein the at least one monitoring element comprises a processor configured to detect the feature in the monitoring signature and alert a user in response to detecting the feature.
In contrast, Atoji teaches a current detecting device comprising a display that is configured to notify a user of abnormal equipment when a current value is deemed abnormal (¶71).
(Atoji; ¶71).

Per claim 7, Sims teaches the circuit of claim 1.  However, Sims does not explicitly teach the circuit wherein the at least one monitoring element comprises a display configured to present the monitoring signature.
In contrast, Atoji teaches a current detecting device comprising a display that is configured to notify a user of abnormal equipment when a current value is deemed abnormal (¶71).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the circuit of Sims such that a display is provided.  One of ordinary skill would make such a modification for the purpose of alerting a user of a current condition (Atoji; ¶71).

Per claim 12, Sims teaches the method of claim 8.  However, Sims does not explicitly teach the method further comprising: detecting, with a processor of the at least one monitoring element, an abnormal current from the monitoring signature; and alerting, with the processor, a user in response to detecting the abnormal current.
In contrast, Atoji teaches a current detecting device comprising a display that is configured to notify a user of abnormal equipment when a current value is deemed abnormal (¶71).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Sims such that a display is provided to notify a user of abnormal current.  One of ordinary skill would make such a modification for the purpose of alerting a user of abnormal equipment (Atoji; ¶71).
Per claim 13, Sims teaches the circuit of claim 1.  However, Sims does not explicitly teach the circuit further comprising: detecting, with a processor of the at least one monitoring element, the feature in the monitoring signature; and alerting, with the processor, a user in response to detecting the feature.
In contrast, Atoji teaches a current detecting device comprising a display that is configured to notify a user of abnormal equipment when a current value is deemed abnormal (¶71).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the circuit of Sims such that a display is provided to notify a user of abnormal current.  One of ordinary skill would make such a modification for the purpose of alerting a user of abnormal equipment (Atoji; ¶71).

Per claim 14, Sims teaches the circuit of claim 1.  However, Sims does not explicitly teach the circuit further comprising presenting, with a display of the at least one monitoring element, the monitoring signature.
In contrast, Atoji teaches a current detecting device comprising a display that is configured to notify a user of abnormal equipment when a current value is deemed abnormal (¶71).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the circuit of Sims such that a display is provided.  One of ordinary skill would make such a modification for the purpose of alerting a user of a current condition (Atoji; ¶71).

Claim Remarks


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.